NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL NATHANIEL ALLEN,                        No.    18-16455

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00523-WHA

 v.
                                                MEMORANDUM*
TYLER, Nurse Practitioner; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Michael Nathaniel Allen appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Allen failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Allen’s back pain in ordering the removal of Allen’s

wheelchair. See id. at 1057-60 (a prison official is deliberately indifferent only if

he or she knows of and disregards an excessive risk to the prisoner’s health; a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      We treat Allen’s “First Amendment Brief for Memorandum of Points and

Authorities in Support of Plaintiff’s Response to Defendant[’s] Motion for

Summary Judgment” (Docket Entry No. 29) as his reply brief.

      AFFIRMED.




                                           2                                    18-16455